Citation Nr: 1302937	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD effective December 12, 2002, and evaluated it as 10 percent disabling.  The Board notes that, in a December 2007 rating decision, a temporary total (100 percent) rating was awarded for hospitalization from May 22, 2007, through July 13, 2007, for an eight week treatment program for PTSD.  Effective August 1, 2007, the RO continued the previous 10 percent disability rating.

The Board further notes that the RO issued a rating decision in November 2012 in which it denied service connection for bilateral pes planus, appendicitis, hepatitis B, hearing loss and tinnitus.  To date, it does not appear that the Veteran has submitted a Notice of Disagreement with that rating decision and, thus, the Board has no jurisdiction over those issues.  The Veteran is, however, advised that, if he desires to appeal this rating decision, he has one year from the date of notice of the decision (in other words, until November 20, 2013) to submit his Notice of Disagreement.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Court has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In December 2010, the Veteran submitted a statement in which he claimed that his PTSD has caused him not to hold down a job.  The RO interpreted this statement as a claim for a TDIU.  The RO has not, however, adjudicated this claim in the first instance.  As such claim is part of the Veteran's claim for an increased disability rating for his service-connected PTSD, the appropriate action is for the Board to remand it to the RO for appropriate development and adjudication before it addresses that issue.  Consequently, the Board has included entitlement to a TDIU as an issue on appeal, but that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In addition, as discussed in detail in the decision below, the Board finds that current evidence as of January 19, 2011, demonstrates a worsening in the severity of the Veteran's PTSD such that a 70 percent disability rating is warranted as of that date.  However, whether a disability rating in excess of 10 percent prior to January 19, 2011 must be remanded for additional development and that issue is, therefore, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of January 19, 2011, the available evidence demonstrates that the Veteran's PTSD has worsened and is manifested by near continuous panic and/or depression affecting the ability to function independently, appropriately and effectively; anxiety; anger/irritability; increased startle response; intrusive thoughts; flashbacks; nightmares; trouble sleeping; negative self esteem/self image; suspiciousness; flattened affect; trouble understanding/concentrating/remembering; engaging in isolation; occasional auditory hallucinations; difficulty in/inability to establish and maintain effective work and social relationships; difficulty adapting to stressful circumstances; and occasional suicidal ideation.

2.  The evidence of record as of January 19, 2011, does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.

CONCLUSION OF LAW

1.  As of January 19, 2011, the criteria for a 70 percent disability rating for the Veteran's service-connected PTSD, and no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  As of January 19, 2011, application of the extraschedular rating provisions is not warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in March 2003, prior to the initial adjudication of his claim to reopen for service connection for PTSD.  Subsequent notice compliant with Vazquez-Flores was provided to the Veteran in July 2008.  Although compliant notice was not sent to the Veteran until July 2008, the Board notes that the Veteran's claim was originally one to reopen for service connection for his PTSD, which benefits was granted in full in the February 2007 rating decision, and his PTSD was evaluated as 10 percent disabling effective December 12, 2002 (the date the Veteran's claim to reopen for service connection was received).  Thereafter, the Veteran disagreed with the 10 percent evaluation of this now service-connected disability.  Consequently, since the Veteran's claim for service connection was reopened and service connection for PTSD has been granted, the Board finds that VA's obligation to notify him was met as the claim was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of the July 2008 notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in November 2006 and September 2008.  Significantly, the Board observes that, although he reported at the October 2012 hearing that the condition has worsened since he was last examined, remand is not warranted because the Veteran provided a Review PTSD Disability Benefits Questionnaire (DBQ) completed and signed in October 2012 by a VA mental health professional indicating the current level of severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the present case, the Veteran filed a claim to reopen for service connection for PTSD in December 2002, which the RO initially denied.  The Veteran appealed that denial.  While adjudicating the Veteran's appeal, the RO eventually reopened and granted service connection for PTSD in a February 2007 rating decision and assigned a 10 percent disability rating effective December 12, 2002.  The Veteran has now disagreed with the initial assignment of a 10 percent disability rating for his now service-connected PTSD.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent:  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without  clear expectation of death; frequently violent; manic  excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

For the reasons expressed hereafter, the Board finds that the Veteran's PTSD underwent an increase in severity as of January 19, 2011, as demonstrated by the evidence sufficient to warrant the assignment of a 70 percent rating under Diagnostic Code 9411 as of that date.  As previously discussed in the Introduction to this decision, whether a disability rating in excess of 10 percent prior to January 19, 2011, is warranted is remanded for further development and will be discussed later in the Remand section of this decision.

The Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge in October 2012.  At that time, he testified that his symptoms include suicidal thoughts, regular panic attacks, having a hard time trusting people, and problems with anger.  He related that he has been intermittently homeless since 1987 and is better off living alone.  He also testified that he has no family because they essentially would not have anything to do with him after his return from Vietnam because of his drinking.  He also stated he has a history of legal trouble including nine DUI's (driving under the influence) and spent two and a half years in prison (although the Board notes that the record demonstrates that these legal problems essentially occurred in the 1980s).  The Board notes that the record indicates that the Veteran's alcohol abuse has been in remission since 1991, however, the record also shows continued alcohol use after that and the Veteran admitted at the hearing that he still drinks occasionally when in a real stressful situation as that is all he can find as a release (in other words, he self-medicates).  Furthermore, the Veteran testified that he is currently being treated at the VA Medical Center in Dublin with medication although he does not go there for regular therapy at that time because of transportation difficulties.  Instead he goes every two weeks to a local private mental health treatment provider.  He submitted a letter from this provider that states that the Veteran attends group meetings every second and fourth Tuesday of the month and that he has faithfully attended these meetings for the past two years.

In addition to his testimony, the Veteran submitted in support of his claim the Review of PTSD Disability Benefits Questionnaire (DBQ) completed by a VA mental health care professional in October 2012.  On this DBQ, she indicates the Veteran has a diagnosis of PTSD and alcohol dependence, in remission.  Relevant social/marital/family history was noted as "family neglect/emotional abuse; lack of trust for close relationships with paranoid hallucinations of his feelings."  Relevant occupational and educational history noted was "describes 'getting fired' or 'asked to leave' from multiple jobs."  Under relevant mental health history, to include prescribed medications and family mental health, she noted the Veteran takes the following medications:  seroquel, depakote, risperal, and citalopram.  

In addition, the mental health care professional checked that the Veteran meets the following PTSD criteria:  Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; the Veteran's response involved intense fear, helplessness or horror; the traumatic event is persistently re-experienced in recurrent and distressing recollects (including images, thoughts or perceptions) and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; the Veteran has persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness in that he undertakes efforts to avoid thoughts, feelings or conversations associated with the trauma, undertakes efforts to avoid activities, places or people that arouse recollections of the trauma, has markedly diminished interest or participation in significant activities, has feeling of detachment or estrangement from others, and has restricted range of affection; the Veteran has persistent symptoms of increased arousal in that he has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response; and his PTSD symptoms described cause clinically significant distress or impairment in social, occupational or other important areas of functioning.

Finally, for VA rating purposes, the VA mental health care professional checked that the Veteran's PTSD is manifested by the following symptoms:  depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  She checked that the Veteran was capable of managing his own financial affairs.  Finally, she remarked that, due to the Veteran's social history of poor relationships, mistrust of others, chronic PTSD with some episodes of psychosis, depression and anxiety, his prognosis for employment is poor.  She assigned a current GAF score of 50.

The Board also notes that VA treatment records from January 2011 through November 2011, which have been associated with the Veteran's virtual claims file, demonstrate that he was assessed on January 19, 2011 for admission to the Mental Health Residential Rehabilitation Treatment Program (MHRRTP) for his PTSD with irritability, anger, isolation, nightmares, hypervigilance, and intrusive memories of combat.  A list of symptoms the Veteran experienced over the previous 30 days included serious depression, anger, increased startle response, intrusive thoughts, flashbacks, nightmares, trouble sleeping, negative self esteem/self image, trouble understanding/concentrating/remembering, isolation, and hallucinations.  The Veteran denied use of any alcohol or drugs within the previous 12 months.  It does not appear that the Veteran actually was admitted as, in July 2011, he was reassessed for admission.  This evaluation record indicates the Veteran had the same symptoms as above over the previous 30 days except that he had feelings of guilt but was not experiencing hallucinations.  Again, it does not appear that the Veteran was ever admitted to such program, and he did not testify to having any recent hospitalizations for his PTSD.

Although the Veteran does not have all of the symptomatology consistent with the assignment of a 70 percent rating, the Board finds that the current impact of the Veteran's PTSD on his social and industrial functioning (as shown by his testimony, the VA treatment records from January and July of 2011, and the October 2012 DBQ) is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7.  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated, include near-continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances, and difficulty in/inability to establish and maintain effective relationships.    The Board also has considered the Veteran's PTSD symptoms of nightmares, flashbacks, intrusive recollections, trouble sleeping, irritability, anger, anxiety, paranoid thoughts, isolation, hypervigilance, and increased startle response and the effect those symptoms have on the Veteran's occupational and social functioning in making this finding.  	

The Board finds, however, that a disability rating of 100 percent is not warranted as the evidence fails to establish that the Veteran's PTSD is productive of total occupational and social impairment.  The Board acknowledges that the VA mental health professional that completed the October 2012 DBQ checked that the Veteran had "total and social occupational impairment."  The Board finds, however, that this finding is inconsistent with the symptoms she checked that the Veteran's PTSD is productive of  because none of those symptoms are listed in the criteria for a 100 percent disability rating.  Furthermore, this finding is inconsistent with her assignment of a GAF score of only 50 which reflects only serious symptoms or any serious impairment in social and occupational functioning.  Finally, the Board notes that there is some record indicating that the Veteran has hallucinations; however, the record does not show that they are persistent.  For example, although noted in the January 2011 MHRRTP screening, they were not noted at the time of the July 2011 MHRRTP screening.  Furthermore, the VA mental health professional who completed the October 2012 DBQ also failed to check "persistent delusions or hallucinations" as one of the Veteran's symptoms at that time.

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the occupational functioning caused by the Veteran's PTSD, and they practicably represent the average impairment in earning capacity resulting from his service-connected PTSD.  See 38 C.F.R. § 4.1.

For the foregoing reasons, the Board finds that a 70 percent disability rating, but no higher, is warranted for the Veteran's PTSD as of January 19, 2011, when the available evidence establishes a worsening in the severity of this disability.  To that extent, the Veteran's appeal is granted.



ORDER

Entitlement to an initial disability rating of 70 percent for service-connected PTSD is granted effective January 19, 2011. 


REMAND

Herein the Board remands the Veteran's claim for an initial disability rating higher than 10 percent for service-connected PTSD prior to January 19, 2011, and for entitlement to a TDIU for additional development and appropriate adjudication, respectively.

Increased Rating Prior to January 19, 2011

The Board notes that service connection was initially established for PTSD in a February 2007 rating decision.  At that time, the RO evaluated the Veteran's PTSD as 10 percent disabling effective December 12, 2002.  In making this decision, the RO indicated that it considered VA treatment records from the VA Medical Center in Atlanta (Decatur), Georgia, dated from 1998 through 2004, as well as a VA examination from November 2006.  The Board notes, however, that there is clearly a gap of almost three years between the last VA treatment record and the rating decision.  On March 2, 2007, mental health treatment records from the VA Medical Center in Dublin, Georgia, were faxed to the RO presumably from the Veteran for the period of March 2006 through February 2007.  Despite the fact that the March 2006 treatment note clearly indicates (as does the November 2006 VA examination report) that the Veteran went through a residential treatment program from January to February of 2006, these records have not been associated with the claims file.  The Board finds these records would be highly relevant to the severity of the Veteran's PTSD at that time and, thus, should be associated with the claims file on remand.

Furthermore, the Board notes that the last VA treatment record in the physical claims file is from February 2007 (although there are VA treatment records in the Veteran's virtual file from January 2011 through November 2011 that contains a couple of mental health records from January and July of 2011 as discussed in the decision above).  In July 2007, the Veteran submitted a claim for a temporary total disability rating due to hospitalization for his PTSD from May 22nd to July 13th in 2007.  As part of that claim, he submitted only the first page of a Domiciliary Discharge Note showing his diagnoses and GAF score.  There are no other records in the claims file relating to this hospitalization.  The Board finds these records, as well as any preceding and subsequent outpatient treatment records, would be highly relevant to determining the Veteran's mental health status at that time and should be associated with his claims file on remand.

Finally, the Board notes that the Veteran last underwent a VA PTSD review examination in September 2008.  In his report, the examiner stated that the Veteran had been a participant in VA's domiciliary homeless program since his discharge from the residential treatment program in July 2007.  Furthermore, in his report, it is clear the examiner reviewed VA records relating to the Veteran's treatment and participation in the domiciliary homeless program as he references  those records.  Those records, however, have not been associated with the Veteran's claims file.  Thus, the Board cannot conduct a de novo review of those records itself.  They appear, however, to be highly relevant to the Veteran's mental health status during his period of stay at the VA domiciliary and should be associated with the claims file on remand.

TDIU

As previously noted in the Introduction section, the Veteran filed a statement in December 2010 that the RO took as a claim for a TDIU.  In February 2011, the RO sent the Veteran notice of how to establish his claim.  In September 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  It appears that some development was undertaken prior to the Veteran's claim for an increased disability rating for his PTSD was sent to the Board.  There is no indication, however, that the RO has adjudicated this aspect of the Veteran's increased rating claim.  Consequently, the Board finds it must remand this issue for it to be adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance before such issue is ripe for appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Associate with the Veteran's claims file his VA mental health records from the VA Medical Centers in Atlanta and Dublin, Georgia, for treatment for PTSD, to include any inpatient, outpatient or domiciliary records, for the periods of May 2004 through March 2006, and March 2007 through December 2010.  

2. Conduct any additional development necessary to comply with VA's duty to assist in developing the Veteran's claim for a TDIU.

3. Thereafter, adjudicate the claims for entitlement to an initial disability rating in excess of 10 percent for service-connected PTSD prior to January 19, 2011, and entitlement to a TDIU.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


